Case 1:18-cr-00141-JGK Document 47 Filed 09/09/21 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
18-cr-0141 (GK)
- against -
ORDER
RICO GONZALEZ,

Defendant.

 

JOHN G. KOELTL, United States District Judge:

This Order is entered, pursuant to Federal Rule of Criminal
Procedure 5(f) and the Due Process Protections Act, Pub. L. No
116-182, 134 Stat. 894 (Oct. 21, 2020), to confirm the

Government’s disclosure obligations under Brady v. Maryland, 373

 

U.S. 83 (1963), and its progeny, and to summarize the possible
consequences of violating those obligations.

The Government must disclose to the defense all information
“favorable to an accused” that is “material either to guilt or
to punishment” and that is known to the Government. Id. at 87.
This obligation applies regardless of whether the defendant
requests this information or whether the information would
itself constitute admissible evidence. The Government shall
disclose such information to the defense promptly after its
existence becomes known to the Government so that the defense
may make effective use of the information in the preparation of

its case.

 

 
ae

Case 1:18-cr-00141-JGK Document 47 Filed 09/09/21 Page 2 of 3

As part of these obligations, the Government must disclose
any information that can be used to impeach the trial testimony
of a Government witness within the meaning of Giglio v. United
States, 405 U.S. 150 (1972), and its progeny. Such information
must be disclosed sufficiently in advance of trial in order for
the defendant to make effective use of it at trial or at such
other time as the Court may order.!

The foregoing obligations are continuing ones and apply to
materials that become known to the Government in the future.
These obligations also apply to information that is otherwise
subject to disclosure regardless of whether the Government
credits it.

In the event the Government believes that a disclosure
under this Order would compromise witness safety, victim rights,
national security, a sensitive law-enforcement technique, or any
other substantial government interest, it may apply to the Court
for a modification of its obligations, which may include in
camera review or withholding or subjecting to a protective order

all or part of the information otherwise subject to disclosure.”

 

1 pPhis Order dees not purport to set forth an exhaustive list of the
Government’s disclosure obligations.

2 The Classified Information Procedures Act sets forth separate procedures to
be followed in the event that the Government believes matters relating to
classified information may arise in connection with the prosecution. See 18

U.S.C. app. 3 §§ 1 et seq.

 

 
Case 1:18-cr-00141-JGK Document 47 Filed 09/09/21 Page 3 of 3

For purposes of this Order, the Government has an
affirmative obligation to seek all information subject to
disclosure under this Order from all current or former federal,
state, and local prosecutors, law enforcement officers, and
other officers who have participated in the prosecution, or
investigation that led to the prosecution, of the offense or
offenses with which the defendant is charged.

If the Government fails to comply with this Order, the

Court, in addition to ordering production of the information,

may:

(1) specify the terms and conditions of such production;

(2) grant a continuance;

£3) impose evidentiary sanctions;

{4) impose contempt or other sanctions on any lawyer
responsible for violations of the Government’s disclosure
obligations, or refer the matter to disciplinary
authorities;

(5) dismiss charges before trial or vacate a conviction
after trial or a guilty plea; or

(6) enter any other order that is just under the
circumstances,

SO ORDERED.

Dated: September 9, 2021
New York, New York

 

bo ksebep

 

 

 

\ Zoom G. Koeltl

United States District Judge
